 


114 HCON 68 IH: Expressing the sense of Congress regarding the 225th anniversary of the establishment of the Coast Guard.
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS
1st Session
H. CON. RES. 68 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2015 
Mr. Hunter (for himself, Mr. Courtney, Mr. Larsen of Washington, Mr. Garamendi, and Mr. LoBiondo) submitted the following concurrent resolution; which was referred to the Committee on Transportation and Infrastructure
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress regarding the 225th anniversary of the establishment of the Coast Guard. 


Whereas the Revenue Cutter Service was established in 1790 under the jurisdiction of the Treasury Department; Whereas the Revenue Cutter Service and the United States Life-Saving Service were combined in 1915 to form the Coast Guard;
Whereas, in April 1967, the Coast Guard was transferred to the Department of Transportation; Whereas, in November 2002, the Coast Guard was transferred to the newly created Department of Homeland Security, where it remains today;
Whereas the Coast Guard is comprised of nearly 36,000 active personnel and over 7,000 reserve personnel, and is supported by the approximately 29,000 volunteers of the Coast Guard Auxiliary; Whereas the Coast Guard is at all times an armed force, a regulatory agency, a humanitarian service, a Federal law enforcement agency, and a member of the intelligence community and is responsible for the safety, security, and stewardship of United States waters;
Whereas each year the Coast Guard conducts on average more than 17,500 search and rescue missions, saving over 3,400 lives and $47,000,000 in property; Whereas each year the Coast Guard, through its drug interdiction efforts, keeps more than $3,000,000,000 worth of illegal drugs out of the United States;
Whereas the Coast Guard safeguards ocean resources from degradation by pollution and overuse through marine environmental protection and fisheries enforcement programs; Whereas each year the Coast Guard responds to more than 8,900 pollution incident reports, conducts over 43,700 recreational vessel boardings and 5,900 fisheries conservation boardings, and investigates over 5,800 commercial vessel marine casualties;
Whereas the Coast Guard maintains the largest system of aids to navigation in the world, with more than 42,000 buoys, fixed markers, and lighthouses; Whereas the Coast Guard provides critical ice breaking services for the inland waterways and shipping channels of the United States;
Whereas the Coast Guard plays a leading role in undocumented migrant interdiction activities; Whereas Coast Guard personnel have fought in every major military conflict since the Coast Guard’s inception in 1790;
Whereas the men and women serving in the Coast Guard embody a rich tradition of honor, respect, and devotion to duty during times of peace and war; and Whereas, for the past 225 years, the Coast Guard’s central missions have been maritime search and rescue and maritime law enforcement: Now, therefore, be it 
 
That Congress, recognizing the historic significance of the 225th anniversary of the Coast Guard— (1)expresses the appreciation of the people of the United States to the Coast Guard and the Coast Guardsmen who have provided 225 years of dedicated service; and
(2)commends— (A)the Coast Guard's effectiveness in protecting the public, the environment, and United States economic and security interests in United States ports and inland waterways, along United States coasts, on international waters, and in any maritime region in which United States interests may be at risk;
(B)the men and women serving in the Coast Guard who risk their lives to save others in danger at sea, enforce United States treaties and other laws, protect the marine environment, ensure a safe and efficient marine transportation system, and support diplomatic and national defense interests of the United States worldwide; and (C)the Coast Guard in its efforts to remain Semper Paratus, Always Ready, as it moves forward to meet the demands of the 21st century. 
 
